IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                              November 17, 2009
                               No. 08-61055
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

ELISIO DIERA-SANCHEZ,

                                           Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A78 985 647


Before WIENER, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Elisio Diera-Sanchez (Diera) appeals the denial of his application for
cancellation of removal pursuant to 8 U.S.C. § 1229b. The immigration judge
(IJ) determined that Diera had not made the requisite showing that his United
States citizen children would suffer “exceptional and extremely unusual
hardship.” See § 1229b(b)(1)(D). A single member of the Board of Immigration
Appeals (BIA) affirmed the IJ’s opinion, thereby making the IJ’s decision the
final agency determination. See 8 C.F.R. § 1003.1(e)(4) (2009).

      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-61055

      Where the BIA affirms the IJ decision without opinion, this court reviews
the IJ’s decision. See Soadjede v. Ashcroft, 324 F.3d 830, 831-32 (5th Cir. 2003).
To the extent that Diera challenges the IJ’s discretionary determination that he
had not made the requisite showing under § 1229b(b)(1)(D), this court is without
jurisdiction to hear his petition.   8 U.S.C. § 1252(a)(2)(B) (2006); Rueda v.
Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004). To the extent that Diera argues that
the denial of his cancellation violated his due process rights, that argument is
meritless. See Hadwani v. Gonzales, 445 F.3d 798, 800-01 (5th Cir. 2006).
      Diera also challenges the BIA’s application of its summary affirmance
procedures to his case, arguing that the procedure violated his equal protection
rights and that his appeal did not satisfy the requirements for employing that
procedure enumerated in 8 C.F.R. § 1003.1(e)(4), (e)(6). Diera’s “constitutional”
argument was inadequately briefed and therefore is deemed abandoned. See
Soadjede, 324 F.3d at 833. Moreover, this court has previously held the BIA’s
summary affirmance procedures constitutional. Id. at 832-33. With respect to
Diera’s argument that his case should not have been summarily affirmed
because it did not meet the requirements set forth in § 1003.1(e)(4), (e)(6), we
decline review pursuant to Garcia-Melendez v. Ashcroft, 351 F.3d 657, 662 (5th
Cir. 2003).
      Accordingly, the petition is DISMISSED in part for lack of jurisdiction and
DENIED in part.




                                        2